Citation Nr: 0736412	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-09 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in February 
2004.  That development was completed, and the case has since 
been returned to the Board for appellate review.  

The Board notes that the veteran and his representative have 
submitted argument in support of a claim for service 
connection for Haglund's deformity and Achilles tendonitis of 
the left foot.  However, the Board denied that claim in a 
February 2004 decision, and it is unclear as to whether the 
veteran is requesting that the claim be reopened.  However, 
that matter is not currently before the Board because it has 
not been prepared for appellate review.  Accordingly, the 
matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To schedule the veteran for a video 
conference hearing before the Board at the RO in Muskogee, 
Oklahoma.

A hearing was held in June 2003, in Muskogee, Oklahoma, 
before a Veterans Law Judge.  However, a letter was sent to 
the veteran in October 2007in which he was informed that the 
Veterans Law Judge who had conducted that hearing was no 
longer employed by the Board.  The letter stated that the law 
requires that the Veterans Law Judge who conducts a hearing 
on an appeal must participate in any decision made on that 
appeal.  The veteran was further notified that he had a right 
to another hearing, and it was requested that he complete and 
return a form indicating whether he wished to have another 
hearing, and if so, what type of hearing.  The veteran 
completed and returned the form indicating that he wanted to 
attend a videoconference hearing before a Veterans Law Judge 
at the regional office.

The failure to afford the veteran a hearing would amount to a 
denial of due process.  38 C.F.R. § 20.904(a)(3) (2007).  
Therefore, the veteran should be scheduled for a 
videoconference hearing before the Board at that RO in 
Muskogee, Oklahoma.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to the 
Cleveland RO for the following action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via video conference 
at the local office in accordance with 
his request.  The veteran should be 
notified in writing of the date, time, 
and location of the hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board in accordance with appellate 
procedures.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



